Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/8/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The 8/8/18 IDS has been placed in the application file, but the information referred to therein has not been considered.
Only DE’6255 of all the foreign patents listed in the 8/8/18 IDS is provided.  The Applicant needs to provide a legible copy and (English translation if needed) of each cited foreign patent document.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the terms “NTC” and “SMD” render the claimed language indefinite.  These terms should be completely spelled out before using abbreviation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al (US 20030173839, herein ‘Torii’) in view of either Tominaga et al (JP 2009248864, herein ‘Tominaga’) or Ganter et al (US 20040145261, herein ‘Ganter’).
RE claims 1 and 8, Torii discloses an electric machine (figs. 2, 5) comprising: an inverter [203/210] having a power output stage (see [0041]-[0043]); and a stator winding [5, 222]; a circuit board [37] for the inverter; and 
a connection comprising connection between a winding for an electric machine and a circuit board for an inverter, the connection comprising: a coil end piece [50 fig. 2; 331 fig. 5] of the stator winding extending in a first direction (see fig. 2), and the coil end piece is directly to the circuit board (see fig. 2). 

RE claim 3/2, wherein the connection further comprises a sensor [40 fig. 2; 212 fig. 5] for measuring current, the sensor soldered onto the connecting section.
RE claim 7/4, wherein the sensor [40] projects beyond the connecting section (see fig. 2) 
Torii substantially discloses the claimed invention, except for the following: the coil end piece is welded or connected in a form-fitting manner to the circuit board, as in claims 1 and 8; and the current sensor projects is welded to the coil end piece, as in claim 7. 
Tominaga (para 17-18, 25-33, figs. 1-4) or Ganter (para [0034], [0042] and figs. 1-2, 4), each teaches a connection, wherein the coil end piece is connected in a form-fitting manner to the circuit board.  Also, those skilled in the art would understand that electrical/electronic elements are connected to one another and/or connected to a circuit via welding is so very well-known in the art.  Hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art electric machine with the connection by configuring the directly connection between the coil end and the circuit board as a welded connection or a form-fitting connection; also, to modify the prior art electric machine with the connection by configuring a welded connection between the coil end piece and the current sensor (at the projection portion thereof).  Doing so would ensure connection therebetween connected elements; furthermore, electrical/electronic elements are connected to one another and/or connected to a printed circuit board via welding is well-known in the art.     
RE claim 4/3, Torii discloses the current sensor [40 fig. 2; 212 fig. 5] comprises a metallic element [41, 321] that acts as a shunt; however, Torii does not explicitly state that in the .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Torii and Tominaga (or Torii and Ganter), as applied in the base claims, further in view of Katayama et al (US 20070246636, herein ‘Katayama’).
Katayama teaches a connection between a winding of an electric machine and a circuit board [614], wherein the connection comprises both current sensor [538] and a temperature sensor [534] for controlling/suppressing the control current of the inverter according to temperature rise to prevent damage to the power module.  Hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art connection by providing a temperature sensor for detecting predetermined temperature to suppress the control current of the inverter according to temperature rise to prevent damage to the power module.  As for the temperature sensor is a NTC temperature sensor or a SMD temperature sensor, it would have been obvious to one skilled in the art before the effective filing date of the present application to select a suitable type of temperature sensor because such selection of a suitable temperature sensor is within ordinary knowledge/skills in the art.


Cited Prior Art References
The following is prior art refs relates to current sensors comprise a shunt or a metallic conductor (e.g. copper strip) are well known in the art: 
US 6236110, US 6225684, US 5534788, US 5483141, US 5341077, US 5153506.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834